Exhibit 10.1
FORM OF
INDEMNIFICATION PRIORITY AND
INFORMATION SHARING AGREEMENT
This INDEMNIFICATION PRIORITY AND INFORMATION SHARING AGREEMENT, dated as of
October 28, 2010 (this “Agreement”), is among (i) [                    ] (the
“Sponsor”), a [                    ] limited partnership and the manager of the
funds set forth on Annex 1 (each a “Fund” and collectively, the “Funds”), on the
one hand, and (ii) SunGard Capital Corp., a Delaware corporation, SunGard
Capital Corp. II, a Delaware corporation, SunGard Holding Corp., a Delaware
Corporation, SunGard Holdco LLC, a Delaware limited liability company and
SunGard Data Systems Inc., a Delaware corporation (each a “SunGard Company” and
collectively, the “SunGard Companies”), on the other hand.
WHEREAS, one or more of the SunGard Companies have entered into one or more
monitoring, stockholder, management, indemnification or other agreements (any
such agreement or agreements, collectively, the “Company Indemnification
Agreements”) providing for, among other things, the indemnification of expenses
and other losses and advancement of expenses incurred by the Funds, the Sponsor
and their respective principals, directors, officers, members, managers,
partners, affiliates and controlling persons for certain matters described
therein (the Funds, the Sponsor and their respective principals, directors,
officers, members, managers, partners, affiliates and controlling persons,
collectively, the “Sponsor Indemnified Parties”);
WHEREAS, one or more executives of the Sponsor or its affiliates may serve as a
director or member of the board of managers of one or more of the SunGard
Companies and one or more other persons (who are not executives of the Sponsor
or its affiliates) may serve as a director or member of the board of managers of
one or more of the SunGard Companies as an appointee or designee of the Fund or
the Sponsor (any such person or persons, the “Sponsor Directors”);
WHEREAS, the Sponsor Directors may have entered into indemnification agreements
with one or more of the SunGard Companies providing for indemnification and
advancement of expenses for the Sponsor Directors in connection with their
service as a director or member of the board of managers of such SunGard Company
and the Sponsor Directors may, in their capacities as a director or member of
the board of managers of such SunGard Company, be indemnified and/or entitled to
advancement of expenses under such SunGard Company’s certificate or articles of
incorporation, by-laws, limited liability company operating agreement, limited
partnership agreement or other organizational documents or policies of insurance
procured by any SunGard Company (each such indemnification agreement,
organizational document or insurance policy, a “Company Director Indemnity”);

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Funds, the Sponsor and/or their respective affiliates and
controlling persons (in this capacity, collectively, the “Sponsor Indemnitors”)
have (i) entered into one or more limited partnership agreements, limited
liability company operating agreements and other agreements, (ii) certificates
and articles of incorporation, by-laws, and other organizational documents and
(iii) obtained insurance (any such agreements, documents or insurance,
collectively, the “Sponsor Indemnification Agreements”), in each case, providing
for, among other things, indemnification of and advancement of expenses for the
Sponsor Directors for, among other things, the same matters that are subject to
indemnification and advancement of expenses under the Company Indemnification
Agreements and any Company Director Indemnity;
WHEREAS, the SunGard Companies benefit from the portfolio company oversight
provided by the Sponsor and the ability of the Sponsor to share internally
portfolio company information; and
WHEREAS, each of the SunGard Companies and the Sponsor wish to clarify certain
matters regarding the indemnification and advancement of expenses provided under
the Company Indemnification Agreements and any Company Director Indemnity as it
relates to the indemnification and advancement of expenses provided for under
the Sponsor Indemnification Agreements and regarding portfolio company
information.
NOW, THEREFORE, in consideration of the foregoing recitals and the premises
hereinafter set forth, each of the SunGard Companies and the Sponsor hereby
agree as follows:
1. Each SunGard Company hereby acknowledges and agrees that the obligation of
such SunGard Company under either any Company Indemnification Agreements or any
Company Director Indemnity to indemnify or advance expenses to any Sponsor
Director for the matters covered thereby shall be the primary source of
indemnification and advancement of such Sponsor Director in connection therewith
and any obligation on the part of any Sponsor Indemnitor under any Sponsor
Indemnification Agreement to indemnify or advance expenses to such Sponsor
Director shall be secondary to such SunGard Company’s obligation and shall be
reduced by any amount that the Sponsor Director may collect as indemnification
or advancement from such SunGard Company. In the event that such SunGard Company
fails to indemnify or advance expenses to a Sponsor Director as required or
contemplated by any Company Indemnification Agreement or Company Director
Indemnity (such amounts, the “Unpaid Director Indemnity Amounts”) and any
Sponsor Indemnitor makes any payment to or on behalf of such Sponsor Director in
respect of indemnification or advancement of expenses under any Sponsor
Indemnification Agreement on account of such Unpaid Director Indemnity Amounts,
then such Sponsor Indemnitor shall be subrogated to the rights of such Sponsor
Director under any Company Indemnification Agreement or Company Director
Indemnity, as the case may be, in respect of such Unpaid Director Indemnity
Amounts.
2. Each SunGard Company hereby agrees that, to the fullest extent permitted by
applicable law, its obligation to indemnify Sponsor Indemnified Parties under
the Company Indemnification Agreements shall include any amounts expended by any
Sponsor Indemnitor under the Sponsor Indemnification Agreements in respect of
indemnification or advancement of expenses to any Sponsor Director in connection
with litigation or other proceedings involving his or her service as a director
or member of the board of managers of such SunGard Company to the extent such
amounts expended by such Sponsor Indemnitor are on account of any Unpaid
Director Indemnity Amounts.

 

2



--------------------------------------------------------------------------------



 



3. Each SunGard Company hereby agrees that it will not amend any Company
Director Indemnity as in effect on the date hereof to alter the rights of any
Sponsor Director in any manner that would alter any Sponsor Director’s rights
with respect to conduct pre-dating the date of any such amendment without the
consent of the Sponsor.
4. Each SunGard Company hereby acknowledges and agrees that the right to share
confidential information set forth in the first proviso of Section 11.10 of the
Stockholders Agreement shall also apply to the sharing by the Sponsor
Directors of any information such Sponsor Directors receive from the SunGard
Companies.
5. To the maximum extent permitted or authorized by any Company Director
Indemnity, no Sponsor Director shall be liable to any SunGard Company, or to any
shareholder, member or partner (or equivalent) of any SunGard Company or to any
party bringing any action by, on behalf of or in the name or right of any
SunGard Company, for any breach of fiduciary duty or other breach of duty.
6. Except as otherwise provided herein, this Agreement may be amended or
modified only by a writing executed by the Sponsor and each of the SunGard
Companies.
7. The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto. Each Sponsor Indemnified Party that is not a party
hereto shall be considered an express third-party beneficiary hereunder and
shall be entitled to enforce this Agreement to the same extent as a party
hereunder. The rights, indemnities and remedies herein provided are cumulative
and are not exclusive of any rights, indemnities or remedies that any party or
other Sponsor Indemnified Party may otherwise have by contract, at law or in
equity or otherwise, provided that (i) to the extent that any Sponsor
Indemnified Party is entitled to be indemnified by any SunGard Company and by
any other Sponsor Indemnified Party or any insurer under a policy procured by
any Sponsor Indemnified Party, the obligations of such SunGard Company hereunder
shall be primary and the obligations of such other Sponsor Indemnified Party or
insurer secondary and (ii) no SunGard Company shall be entitled to contribution
or indemnification from or subrogation against such other Sponsor Indemnified
Party.
8. To the extent that any term or condition of this Agreement conflicts with any
term or condition under any other agreement or document to which any SunGard
Company or any Sponsor Indemnified Party or Sponsor Director is a party or by
which any of them are otherwise bound with respect to the subject matter of this
Agreement, the terms and conditions of this Agreement shall control. Each
SunGard Company hereby waives the right to enforce any rights under such other
agreement to the extent that such rights or remedies conflict with any rights,
remedies or other provisions hereunder.
9. This Agreement clarifies the parties’ understandings regarding the
indemnification and advancement rights and obligations under the Company
Indemnification Agreements and any Company Director Indemnity as it relates to
the indemnification and advancement rights and obligations under the Sponsor
Indemnification Agreements. This Agreement does not expand, limit or otherwise
modify any such rights or obligations and any and all rights to indemnification
and/or advancement to which any Sponsor Director has ever been, is or may in the
future be entitled from any SunGard Company shall remain unchanged by this
Agreement.

 

3



--------------------------------------------------------------------------------



 



10. No SunGard Company shall seek any order of a court or other governmental
authority that would prohibit or otherwise interfere with the performance of any
other SunGard Company’s advancement, indemnification and other obligations under
this Agreement.
11. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware regardless of the law that might be applied under
principles of conflict of laws to the extent such principles would require or
permit the application of the laws of another jurisdiction. No suit, action or
proceeding with respect to this Agreement may be brought in any court or before
any similar authority other than in a court of competent jurisdiction in the
State of Delaware, and the parties hereto hereby submit to the exclusive
jurisdiction of such courts for the purpose of such suit, proceeding or
judgment. Each party irrevocably waives trial by jury in any legal action or
proceeding in relation to this Agreement and for any counterclaim therein.
12. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
13. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. A signature of a party transmitted by facsimile or other
electronic means shall constitute an original for all purposes.
[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

          Sponsor: [Sponsor Management Company]
      By:   [                                       ], its [     
                        ]              By:           Name:           Title:    
 

[Signature Page to Indemnification Priority Agreement]

 

 



--------------------------------------------------------------------------------



 



          SunGard Companies: SunGard Capital Corp.
      By:           Name:           Title:           SunGard Capital Corp. II
      By:           Name:           Title:           SunGard Holding Corp.
      By:           Name:           Title:           SunGard Holdco LLC
      By:           Name:           Title:           SunGard Data Systems Inc.
      By:           Name:           Title:      

[Signature Page to Indemnification Priority Agreement]

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 — FUNDS
[list applicable funds]

 

 